Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney Lois D. Mermelstein on April 9, 2021. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (
Amendment of claims 1, 7 and 15
1. (Currently Amended) A method comprising:
	computing, using a processor and a memory at a worker machine, a gradient vector corresponding to a set of weights associated with a set of nodes of a neural network instance being trained in the worker machine;
constructing, in an instruction set architecture (ISA) vector corresponding to the gradient vector, an ISA instruction corresponding to a gradient in a set of gradients in the gradient vector, the ISA instruction comprising an opcode and an index, wherein a data transmission of the ISA instruction is smaller as compared to a data transmission of the gradient, the constructing comprising:

	dividing a set of bits corresponding to the first number of bytes into a first subset of bits and a second subset of bits;
configuring the first subset of bits to represent [[an]] the opcode from a set of opcodes; 
configuring the second subset of bits to represent [[an]] the index into a bank of registers, the bank of registers holding a set of register values; and 
transmitting, from the worker machine to a parameter server, the ISA vector, the ISA vector being responsive to one iteration of a training of the neural network instance, the ISA vector being transmitted instead of the gradient vector to reduce an amount of data transmitted from the worker machine to the parameter server for the one iteration of the training.  

7. (Currently Amended) A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising:
	program instructions to compute, using a processor and a memory at a worker machine, a gradient vector corresponding to a set of weights associated with a set of nodes of a neural network instance being trained in the worker machine;
program instructions to construct, in an instruction set architecture (ISA) vector corresponding to the gradient vector, an ISA instruction corresponding to a gradient in a set of gradients in the gradient vector, the ISA instruction comprising an opcode and an index, wherein a data transmission of the ISA instruction is smaller as compared to a data transmission of the gradient, the program instructions to construct the ISA instruction comprising:
program instructions to select for the ISA instruction a first number of bytes that is less than a second number of bytes needed to represent the gradient; 
program instructions to divide a set of bits corresponding to the first number of bytes into a first subset of bits and a second subset of bits;
the opcode from  a set of opcodes; 
program instructions to configure the second subset of bits to represent [[an]] the index into a bank of registers, the bank of registers holding a set of register values; and 
program instructions to transmit, from the worker machine to a parameter server, the ISA vector, the ISA vector being responsive to one iteration of a training of the neural network instance, the ISA vector being transmitted instead of the gradient vector to reduce an amount of data transmitted from the worker machine to the parameter server for the one iteration of the training.  

15. (Currently Amended) A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising:
	program instructions to compute, at a worker machine, a gradient vector corresponding to a set of weights associated with a set of nodes of a neural network instance being trained in the worker machine;
program instructions to construct, in an instruction set architecture (ISA) vector corresponding to the gradient vector, an ISA instruction corresponding to a gradient in a set of gradients in the gradient vector, the ISA instruction comprising an opcode and an index, wherein a data transmission of the ISA instruction is smaller as compared to a data transmission of the gradient, the program instructions to construct the ISA instruction comprising:
program instructions to select for the ISA instruction a first number of bytes that is less than a second number of bytes needed to represent the gradient; 
program instructions to divide a set of bits corresponding to the first number of bytes into a first subset of bits and a second subset of bits;
program instructions to configure the first subset of bits to represent [[an]] the opcode from  a set of opcodes; 
the index into a bank of registers, the bank of registers holding a set of register values; and 
program instructions to transmit, from the worker machine to a parameter server, the ISA vector, the ISA vector being responsive to one iteration of a training of the neural network instance, the ISA vector being transmitted instead of the gradient vector to reduce an amount of data transmitted from the worker machine to the parameter server for the one iteration of the training.  


				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 1-2, 4-8, 10-16 and 18-20 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1, 7 and 15. Reference Raviv teaches gradient coding in approximate gradient computation including transmission of partial gradients from workers based on partitions with instructions. Reference Li teaches the concept of training a neural network at a worker machine. References of record fail to expressly disclose subject matter describing transmission from the worker machine to a parameter serve ISA vectors, instated of gradient vectors, responsive to training of a neural network by dividing a set of bits corresponding to the number of bytes selected for an ISA instruction that is less than the number of bytes needed to represent the gradient into a first subset of bits, representing the opcode, and a second subset of bits, representing the index into a bank of registers.
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809 or email li-wu.chang@uspto.gov. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124